The record shows that the village trustees voted that the petitioner was guilty of the acts alleged only by the first charge. This charge was not considered at the Appellate Division. It was there held that the evidence amply sustained the other charges. The record, however, does not show that any action was taken by the trustees on those charges.
The order of the Appellate Division should be reversed and the matter remitted to the Appellate Division for further consideration and disposition in accordance with this opinion, without costs.
CRANE, Ch. J., O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur; LEHMAN, J., taking no part.
Ordered accordingly. *Page 429